In re: Florence Hyde Freeland, Dana Hyde Beatty, Cheri Hyde Ivy, Virginia Hyde as Natural Tutrix of the Minor, Deborah Ann Hyde, Freda Juanita Hyde Davis as Natural Tutrix of the Minor, Chester Wm. Hyde and Phyllis Joy Gallo applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Acadia, 281 So.2d 136.
It is ordered that the writ of review issue ; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.